Citation Nr: 1749774	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

2. Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

3. Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.   

4. Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.

5. Entitlement to service connection for hypertension.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.
 
REPRESENTATION

Veteran represented by: The American Legion 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

These matters were previously before the Board in July 2013 and August 2014 to afford the Veteran a Board hearing.  In November 2016, the Veteran indicated, in writing, withdrawal of his hearing request.  

The Board also noted that additional evidence has been associated with the claims file since the most recent adjudication in the November 2012 supplemental statement of the case.  However, in August 2017, the Veteran, through his representative filed a waiver indicating his intent to waive initial Agency of Original Jurisdiction (AOJ) review of that evidence.  Therefore, the Board presently proceeds to the decision below.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to an increased rating for GERD from January 11, 2017 and service connection for pes planus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 11, 2017, the Veteran's GERD symptoms consist of infrequent episodes of bloating, belching, and acid reflux and weekly symptoms of diarrhea and constipation treated with over-the-counter medication.

2.  The Veteran's service-connected PFB does not cause deep acne of the face and neck. 

3.  The Veteran's service-connected radiculopathies of the right and left lower extremities were manifested by moderate incomplete paralysis of the sciatic nerves.

4.  The Veteran's hypertension was not incurred during or as a result of service and was not shown to have been present within 1 year following service separation.  


CONCLUSIONS OF LAW

1.  Prior to January 11, 2017, the criteria for an initial compensable disability rating for GERD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for an initial compensable rating for the Veteran's service-connected PFB are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7800, 7828 (criteria in effect prior to October 2008), 7828 (2016).

3.  The criteria for an initial rating for a radiculopathy of the right lower extremity of 20 percent have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial rating for radiculopathy of the left lower extremity of 20 percent have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a grant of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The Veteran was provided with the relevant notice and information. He has not alleged any notice deficiency during the adjudication of that claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For his increased ratings claims decided herein, the Veteran was afforded adequate VA examinations that considered his medical history, his treatment records, a physical examination of the Veteran, and his lay statements in accordance with the schedular criteria.  With regard to the Veteran's claim of service connection for hypertension, the Board finds that no VA examination is required as there is no evidence of an in-service event or injury to identify as the cause of his hypertension.

Finally, the Board finds that the AOJ sufficiently complied with the remand directives of the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased ratings claims

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2016). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

GERD

GERD is appropriately rated under Diagnostic Code 7346, which covers ratings for hiatal hernia. Under this formula, a 30 percent rating is assigned for persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health. A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

The Veteran underwent a VA examination for his GERD in October 2007.  He reported symptoms of bloating, belching, and acid reflux episodes one to two times per week.  He also reported crampy diarrhea alternating with constipation weekly.  He denied nausea, vomiting, dysphagia, hematemesis, or melena.  His weight fluctuated up and down about fifteen to twenty pounds.  The Veteran treats his GERD with over-the-counter medication.  A physical examination of his abdomen showed positive bowel sounds in all four quadrants, no tenderness, and no masses or organomegaly.  There was no evidence of substernal, arm, or shoulder pain on examination.  

At a July 2012 VA examination for GERD, the Veteran reported slight acid reflux that he controls with diet.  He denied taking medication.  The examiner noted no symptoms related to his GERD and no esophageal stricture, spasm, or acquired diverticulum of the esophagus.  

The Veteran was afforded a VA examination for his GERD in January 2017.   The Veteran reported vomiting, difficulty swallowing, gas, heartburn, and bloating.  The Veteran was prescribed ranitidine for treatment.  The examiner noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitations, substernal pain, sleep disturbance more than four times per year, weight loss from 235 pounds to 222 pounds, and nausea and vomiting more than four times per year.  The examiner opined that the Veteran's GERD impacts his ability to work as there have been complaints about his belching and vomiting at work and vomiting during his required long distance travel.  

Prior to the January 2017 VA examination, the Board finds that the Veteran is not entitled to a compensable rating.  At no time does the evidence show that he has either the symptoms or the severity required by the schedular criteria for a compensable rating.  The Veteran denied nausea, vomiting, dysphagia, hematemesis, and melena.  There was also no evidence of substernal, arm, or shoulder pain.  

Therefore, the evidence does not show entitlement to a compensable rating prior to January 11, 2017.  Entitlement to a rating from that date is addressed below in the Remand section of this decision.  

Pseudofolliculitis barbae (PFB)

The Veteran's acne has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7828, which contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck. A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, Diagnostic Code 7828. 

The Veteran's disability could also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7804 or 7805, or Diagnostic Code 7806 for dermatitis or eczema, depending upon the predominant disability. Id.

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008. They were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria. Here, the Veteran's initial service connection claim for PFB (from which the initial rating action stems) was received in 2007 and review under the revised criteria has not been requested. Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied. In any event, as applied to this case, the difference between the old and new versions of Diagnostic Code 7800 does not cause a different result, and Diagnostic Code 7828 relating to acne was not amended.

The Veteran underwent a VA skin examination in January 2008.  He was noted to have facial acne 7 year prior, but currently has no symptoms.  Regarding his PFB, the Veteran stated he has noticeable, painful, red bumps after shaving, lasting three to five days. He only shaves once a week to reduce the problem.  He has occasional lesions on his neck.  A physical examination showed 3 isolated red, raised lesions between 1 and 2 mm in diameter on the left side of his face and 4 lesions of the same size on the right side.  He also had 2 lesions on the left midneck.  There was no evidence of acne lesions on his facies or anterior or posterior chest.  The examiner diagnosed PFB, moderately severe. 

In a July 2012 VA examination report, the examiner stated that the Veteran has never had a skin condition and declined to note any diagnoses.  The Veteran report skin flare-ups with itching and bumps on his face when he shaves.  The examiner found that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck.  The Veteran received no treatment for a skin disorder and no area of his body was noted to be affected by a skin disorder.  

VA treatment records showed no evidence of a skin rash or treatment.  

The Veteran was afforded a VA examination of the skin in January 2017.  The examiner noted a diagnosis of pseudofolliculitis barbae.  The Veteran reported getting a burning sensation after shaving.  The examiner stated that the Veteran's PFB caused scarring of the head face, and neck, specifically finding multiple, small, less than 0.4 cm diameter scars on both cheeks and neck consistent with pseudofolliculitis barbae. Estimated total area was 6 sq cm, which is less than 39 sq cm. Well healed, 3 hyperpigmented, no breakdown, not affixed to underlying tissue.  No pustules or ingrown hairs were noted.  The Veteran did not treat with oral or topical medications in the prior 12 months and did not have any debilitating episodes.   

In this case, a compensable rating has not warranted under Diagnostic Code 7828 or any other Diagnostic Code. The Veteran's PFB has never been described as deep at any time during the appeal period. Additionally, the Veteran has not been shown to suffer from scars that are greater than one quarter inch or that are large, painful, or unstable. Moreover, his predominant disability is PFB, not scarring. For the entire rating period, the Veteran's PFB affected less than 5 percent of his entire body or exposed areas. Also, the evidence does not show the use of systemic therapy. 

The Veteran has reported having PFB on his face. The Board acknowledges his reports. The Veteran is competent to report symptoms related to PFB and the Board finds his reports of symptomatology to be credible. However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation. Instead, the Veteran's lay statements appear to agree with the medical evidence and the Board's finding that a higher evaluation is not warranted. 

Thus, a compensable rating is not warranted. Because the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral radiculopathies of the lower extremities

The Veteran's right and left lower extremity radiculopathies are evaluated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild incomplete paralysis is rated 10 percent disabling. Moderate incomplete paralysis is rated 20 percent disabling. Moderately severe incomplete paralysis is rated 40 percent disabling. Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated 80 percent disabling. 

A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis. According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation. M21-1, Part III, Subpart iv, 4.G.4.b. "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings. Id. "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes. Id. A separate evaluation may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves. M21-1, Part III, Subpart iv, 4.G.4.d. This means that separate evaluations are warranted when symptoms arise from any of the five nerve branches listed in the table in M21-1, Part III, Subpart iv, 4.G.4.c.

In an April 2008 VA examination of the spine, the Veteran reported pain in his back that constantly radiates down his left leg.  He reported numbness in the left buttocks down to the foot with pain.  A physical examination showed sensation was normal to the lower extremities and he had full strength.  

The Veteran underwent a VA examination of his spine in September 2012.  Regarding his radiculopathies, the Veteran reported pain that radiates from his back down the posterior legs to his feet.  He had numbness and weakness in the legs with the pain.  A physical examination showed the Veteran had normal muscle strength in the lower extremities with no atrophy, normal reflexes in the left knee and bilateral ankles, but absent reflexes in the right knee, and normal sensory responses, bilaterally.  The Veteran was noted to have bilateral radiculopathies with severe constant pain, paresthesias, and numbness on both sides.  The examiner found that his radiculopathies involve the sciatic nerve and were moderate on the right side and mild on the left.  

At a VA examination of his peripheral nerves in January 2017, the examiner noted a diagnosis of sciatica.  The Veteran reported that he experiences shooting pains up his legs every morning and that his legs go numb if he walks more than 50 feet or sits longer than 20 minutes.  The examiner noted severe intermittent pain, parasthesias, and numbness of the bilateral lower extremities.  Muscle strength, reflex, and sensory testing were normal.  Moderate incomplete paralysis was noted of the sciatic nerve.  All other nerve tests were normal.  

After a review of the evidence of record, the Board finds that separate ratings of 20 percent, are warranted for each leg.  Although there are some fluctuations in the Veteran's reported symptoms, the Veteran's overall disability is of moderate incomplete paralysis in the September 2012 and January 2017 VA examination. The Veteran's sensory symptom of pain was present, but no muscle or other sensory responses were abnormal.  The Board recognizes that the Veteran's pain, paresthesias, and numbness were considered to be severe, but when the examiner considered the entire disability picture, the Veteran's was found to have moderate bilateral radiculopathies.  At no point during the period on appeal did the Veteran have moderately severe incomplete paralysis of the bilateral lower extremities.  The VA examiners specifically noted that the Veteran had moderate incomplete paralysis of the bilateral sciatic nerves, despite findings of severe intermittent pain.  Consequently, ratings in excess of 20 percent are denied. 

The Board has considered the Veteran's lay statements regarding the severity of his radiculopathies and finds him to be competent and credible as to the sensations he experiences.  However, the objective findings of the VA examiners, which included consideration of the Veteran's statements, are more probative in assigning ratings in accordance with the Schedule.  Therefore, the preponderance of the evidence is against granting an increase in the ratings that are currently assigned.  

Service connection for hypertension

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the provisions of 38 C.F.R. § 3.303 (b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303 (b).

Service connection for hypertension may be presumed if the disorder is demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show no treatment for hypertension or elevated blood pressure readings during service.  The Veteran's February 1991 separate examination showed a blood pressure reading was 112/56.  Other recorded blood pressure readings during service are entirely within normal limits.

Post-service treatment records show the Veteran presently has uncontrolled hypertension.  

The Veteran submitted a December 2007 medical opinion from C.B., M.D.  He opined that the Veteran's hypertension began in service.  In support of his opinion, Dr. B. stated that the Veteran had elevated blood pressure readings of 130/86 in 1997; 131/63 and 136/62 in 1998; and 139/65 and 143/70 in 1999.  Additionally, he stated that the literature supports his opinion concerning his hypertension at the 143 systolic and 86 diastolic levels of pressure and that those pressures are associated with cardiac problems.  Finally, Dr. B. contended that the record does not provide a more likely etiology for the Veteran's hypertension. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Although Dr. B. finds that his elevated readings are related to service, the Board finds his opinion to not be probative.  There is no evidence of symptoms or onset in service.  Blood pressure readings in service were all well below 140/90 during service.  The earliest record on an elevated blood pressure reading cited by Dr. B. was in 1997, six years after the Veteran's discharge from service.  Additionally, although Dr. B. appears to relate the Veteran's hypertension to service, he does not cite any in-service evidence of onset and provides no evidence of an etiological relationship between service and the Veteran's current diagnosis as part of his rationale for that opinion.  As a result, the Board finds Dr. B.'s opinion to not be probative.  

Additionally, there is no evidence, nor has the Veteran alleged, that his hypertension manifested to a compensable degree within one year of service separation.

Therefore, the Board finds that the preponderance of the evidence is against a claim of service connection.  


ORDER

Prior to January 11, 2017, an initial compensable rating for GERD is denied.

An initial compensable rating for PFB is denied.  

An initial evaluation of 20 percent for a radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.

An initial evaluation of 20 percent for a radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.

Service connection for hypertension is denied.  


REMAND

Regarding the Veteran's claim for an increased rating for GERD, the January 2017 VA examination showed the Veteran reported vomiting, difficulty swallowing, gas, heartburn, and bloating.  The Veteran was prescribed ranitidine for treatment.  The examiner noted symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance more than four times per year, weight loss from 235 pounds to 222 pounds, and nausea and vomiting more than four times per year.  However, despite the description of the Veteran's symptoms, the Board finds that additional clarification regarding the severity of the symptoms is necessary in determining the Veteran's disability rating.  Furthermore, it appears that there may be relevant VA treatment records for this disorder that have not been associated with the claim file. Therefore, remand is necessary for an additional VA examination. 

The Veteran has submitted notices of disagreement with regard to his claims of service connection for an acquired psychiatric disorder and pes planus.  To date, the AOJ has not responded to his appeals with statements of the case.  Therefore, remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the claims of service connection for pes planus and an acquired psychiatric disorder. Allow the Veteran an opportunity to perfect his appeals.  If a timely substantive appeal is not filed, these claims may be closed at the AOJ.

2. Obtain all relevant VA and private treatment records of recent treatment for GERD and associate them with the claims file.  The Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his GERD.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the private treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's GERD in accordance with VA rating criteria.

The examiner must specifically comment on the severity of his GERD and whether it is productive of considerable, severe, or any impairment of health.

4. After all development has been completed, re-adjudicate the claims.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


